Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jared DuJack on 01/03/2022.

The application has been amended as follows: 
In Claim 7, delete “The method according to claim 6” and insert --The method according to claim 1--.  
Reasons for Allowance
Claims 1-4, and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 15 of the current application teaches similar subject matter as the prior art of Sonse Shimaoka et al. (Neural Architectures for Fine-Grained Entity Type Classification, 4 June 2016).  However claims 1 and 15 are allowed for the reasons pointed out by the applicant’s remarks filed on 10/22/2021 (pages 7-8).  Specifically, the prior art fails to teach “wherein the calculated mention vector of the entity mention is mapped to a state vector of the decoding recurrent neural network using a feed-forward neural network” as recited in claim 1 and “wherein the computation unit is adapted to map the calculated mention vector of the entity mention to a state vector of the decoding recurrent neural network using a feed- forward neural network” as recited in claim 15.
Claims 2-4 and 7-14 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Bellegarda et al. (US 2018/0067918) discloses language identification using recurrent networks.
Anantaram et al. (US 2018/0307678) discloses a system to engage in a conversation with users on various tasks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672